Citation Nr: 0714788	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  02-02 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
He served in Vietnam and was awarded the Combat Infantryman 
Badge.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).

Procedural history

In an August 1998 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating.  

In a July 2001 rating decision, the RO denied a disability 
rating in excess of 
30 percent for PTSD.  The veteran perfected an appeal of that 
denial.  In a May 2002 rating decision, TDIU was denied.  The 
veteran perfected an appeal of that denial.

In March 2004, the Board remanded the issues of an increased 
disability rating for PTSD and TDIU for further development.  
In an April 2005 Decision Review Officer decision, the RO 
assigned a 50 percent disability rating for PTSD effective 
August 1, 2001.  The veteran continued to express 
disagreement with the assigned rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  

In May 2006, the Board again remanded the claims for further 
development.  In an October 2006 supplemental statement of 
the case (SSOC), the VA Appeals Management Center (AMC) 
continued the previous denials.  The case has been returned 
to the Board for further appellate proceedings.




FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's PTSD has been manifested by intermittent 
suicidal ideation, impaired impulse control, difficulty 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.  Such 
symptomatology has been productive of occupational and social 
impairment with deficiencies in most areas, although not 
being productive of total occupational and social impairment.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
so as to render impractical the application of the regular 
schedular standards.

3.  The veteran's service-connected disabilities are PTSD 
(now rated 70% disabling), left knee scar (10%), and residual 
scar of a shell fragment wound of the back (0%).  A combined 
70 percent disability rating is now in effect.

4.  The medical and other evidence of record shows that the 
veteran's service-connected disabilities, alone, render him 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 70 
percent, for the service-connected PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for referral for the service-connected PTSD 
on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2006).

3.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.16, 
4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for PTSD as well 
as TDIU.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In May 2006, the Board remanded the claims for the AMC to 
provide notice pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Later in May 2006, the AMC provided 
such notice.  Therefore, the Board finds that the RO has 
complied with the directives of the May 2006 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the VA AMC informed the veteran of VA's duty to 
assist him in the development of his claims in letters sent 
in March 2004 and May 2006, which were specifically intended 
to address the requirements of the VCAA.  The VCAA letters 
informed the veteran of the evidence necessary to establish 
entitlement to an increased rating and TDIU.  Accordingly, 
the veteran was informed of the information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.

As for the evidence to be provided by the veteran, in the 
VCAA letters the VA AMC asked the veteran to identify 
relevant evidence.

Moreover, in the March 2004 VCAA letter, the veteran was 
informed that VA would schedule him for a medical 
examination.  [VA examinations were conducted in June 2001 
and May 2004.]

In the March 2004 VCAA letter, the veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the March 2004 VCAA letter, the VA AMC specifically told 
the veteran to submit any evidence or information he may have 
pertaining to his appeal.  This request is open ended.  The 
VCAA letter thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claims were adjudicated by the RO in July 2001 
and May 2002, prior to the March 2004 and May 2006 VCAA 
letters.  These claims were, however, readjudicated following 
the issuance of the VCAA letters in March 2004 and May 2006, 
after which the veteran was allowed the opportunity to 
present evidence and argument in response.  See SSOC's issued 
in 2005 and 2006.  The Board accordingly finds that there is 
no prejudice to the veteran in the timing of the VCAA notice.  

Moreover, the veteran has not alleged any prejudice.  See 
Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) [timing errors such as this do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to these 
claims because service connection has already been granted 
for PTSD and other service-connected disabilities.  
Furthermore, the VA AMC specifically addressed elements (4) 
and (5) in the May 2006 VCAA letter.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The evidence of record includes VA 
medical records, private medical records, and reports of June 
2001 and May 2004 VA examinations, which will be described 
below.  The Board finds that all relevant evidence necessary 
for an equitable resolution of these issues has been 
identified and obtained.

In a May 2006 informal hearing presentation, the veteran's 
representative noted that the last VA examination was 
completed in June 2001, and argued that another VA 
examination should be provided if the Board could not grant 
the appeal in full.

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Here, the veteran's representative has merely made 
contentions to the effect that that the VA examination report 
is old.  The Board notes, however, that the last VA 
examination was completed in May 2004 and not in June 2001.  

The Board does not believe that the medical evidence of 
record in this case is too old to adequately evaluate the 
veteran.  There appears to be ample medical evidence already 
of record, specifically VA treatment records from 2004 to 
2006; none of this evidence even hints at a change in the 
veteran's PTSD since May 2004.  There has been submitted no 
competent medical evidence by or on behalf of the veteran 
showing a change in his condition nor has the veteran or his 
representative even alleged that his PTSD has worsened.  See 
Palczewski v. Nicholson, No 04-1001 (U.S. Vet. App. Apr. 27, 
2007).  See also Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
[VA's duty to assist is not a license for a "fishing 
expedition"].  Moreover, another VA examination is not 
warranted based on the mere passage of time.  See Palczewski, 
supra.

In short, a remand under such circumstances would be a 
useless expenditure of scare VA medical and adjudicative 
resources, and would perpetuate "the hamster-wheel 
reputation of veterans law."  See Coburn v. Nicholson, 19 
Vet. App. 427, 434 (2006) (Lance, J., dissenting).  
Therefore, another VA examination is not warranted.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
skilled representative, who has presented written argument on 
his behalf.  He has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 50 percent disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).



Specific rating criteria

The veteran's PTSD is rated 50 percent disabling under 
Diagnostic Code 9411.  
Under this diagnostic code, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.



Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2006).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders, including generalized anxiety disorder, are rated 
under the same criteria in the Rating Schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 9411.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with alcohol dependence, which is not service 
connected.  Indeed, the law precludes compensation for 
primary alcohol and drug abuse disabilities.  See 38 U.S.C.A. 
§ 105 (West 2002); 38 C.F.R. § 3.1(n), 3.301 (2006); 
VAOPGPREC 2-97 (Jan. 16, 1997) [no compensation shall be paid 
if a disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs].  
Moreover, section 8052 of the Omnibus Budget Reconciliation 
Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is the result of a veteran's own alcohol or drug abuse.  See 
also, in general, Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  

However, the Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

The medical evidence of record indicates that the veteran's 
alcohol dependence presently appears to be in full remission.  
This was specifically found by the June 2001 VA examiner, 
based on a review of the claims file, and indeed the record 
does not reflect any treatment for active alcohol use.  
Therefore, although a May 2002 VA treatment record reflects 
an impression of alcohol dependence as secondary to PTSD, it 
does not appear that alcohol dependence significantly 
contributes to the veteran's current psychiatric 
symptomatology.

Moreover, in addition to PTSD and alcohol dependence, the 
veteran has also been diagnosed as having another psychiatric 
disorder, namely depression.  VA treatment records reflect 
that this disorder was diagnosed in April 2001.  However, a 
May 2002 VA treatment record reflects an impression of 
depression as secondary to PTSD.  Also, the report of the May 
2004 VA examination shows a diagnosis of PTSD with depressive 
symptoms.  The medical records do not attempt to 
differentiate the veteran's psychiatric symptomatology 
between the service-connected PTSD and the depressive 
disorder.  Furthermore, there is no indication in the medical 
records that such differentiation would be possible in the 
veteran's case, or more importantly, that such 
differentiation would be either definitive or reliable.  
Thus, to the extent that there indeed exists any depressive 
disorder in addition to the service-connected PTSD, the Board 
will ascribe any and all depressive symptoms to the PTSD.  

Accordingly, unless otherwise noted, the Board will treat all 
reported psychiatric symptomatology as if it is attributable 
to the veteran's service-connected PTSD.

Schedular rating

For reasons expressed immediately below, the Board finds that 
the veteran's symptoms more appropriately warrant the 
assignment of a 70 percent rating under Diagnostic Code 9411.

With respect to specific schedular criteria, the veteran has 
intermittent suicidal ideation.  In an October 2006 
statement, the veteran reported suicidal ideation.  
In April 2001, the veteran admitted to fleeting suicidal 
thoughts with no intention.  However, in February 2001, he 
denied any suicidal thoughts, plans, or attempts.  Similarly, 
at the June 2001 VA examination, he denied any suicidal 
ideation.  

The evidence is in equipoise as to whether the veteran has 
impaired impulse control, such as unprovoked irritability 
with periods of violence.  It was noted in February 2001 that 
that the veteran had not hit or harmed anyone in the past 25 
years.  However, by April 2001, it was indicated that the 
veteran had had angry outbursts with an intent to harm his 
manager at work.  Moreover, the report of the June 2001 VA 
examination reflects that the veteran was on sick leave 
because of his anger.  Additionally, at the May 2004 VA 
examination, the veteran had continuous concern that he may 
lose control and get violent.  The examiner reported that the 
veteran's symptomatology included fear of loss of control, a 
short temper, and anger.  

The veteran clearly has difficulty in adapting to stress 
circumstances (including work or a worklike setting) and an 
inability to establish and maintain effective relationships.  
The veteran has not worked since 2001.  The May 2004 VA 
examiner noted that the veteran had an inability to work at 
the United States Postal Service (USPS) and that his PTSD 
symptoms had a marked impact on his ability to function in a 
job situation on a regular basis.  In a February 2002 
statement, a VA registered nurse recommended that the veteran 
not return to the USPS because he experienced an increase in 
his symptoms on the job.  In an April 2001 statement, a VA 
registered nurse noted that the veteran should take sick 
leave for treatment because his symptoms would be exacerbated 
in his current work situation at the USPS, and added that he 
had problems with interpersonal relationships.  The report of 
the May 2004 VA examination shows that the veteran had been 
married three times and divorced twice.  VA treatment records 
also reveal that the veteran is socially isolated, even at 
home.

The most recent GAF score is 50, which was assigned by the 
May 2004 VA examiner.  The GAF score of 50 approximates what 
is contemplated in the criteria for a 70 percent rating 
("occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations . . .").

There is no evidence that the veteran has obsessive rituals 
which interfere with routine activities.  There is no 
indication that the veteran's speech is intermittently 
illogical, obscure, or irrelevant.  At the May 2004 VA 
examination, his speech was coherent, relevant, and 
spontaneous.  As for near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively, even though depression has 
been diagnosed and depressive symptoms have been otherwise 
noted, there is no indication that the veteran's feelings of 
depression or anxiety are so severe as to affect his ability 
to function independently, appropriately, and effectively.  
There is also no evidence of spatial disorientation.  
Additionally, there is no indication of neglect of personal 
appearance and hygiene.  At the April 2005 VA examination, he 
was casually dressed.

Despite the fact that some of the criteria enumerated for a 
70 percent rating are not met in this case, all of the 
symptoms found in the schedular criteria are not required for 
a 70 percent rating to be assigned.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  After a review of the record 
in its entirety, the Board finds that the impact of the 
veteran's PTSD on his social and industrial functioning is 
sufficient to approximate the degree of impairment 
contemplated by a 70 percent rating.  According to the 
medical evidence, the PTSD symptomatology appears to color 
all aspects of the veteran's life.  Thus, even though all of 
the criteria for the assignment of a 70 percent disability 
rating have not been met, the Board concludes that the 
symptomatology of the veteran's PTSD is more serious than the 
"reduced reliability and productivity" contemplated by the 50 
percent level, and more closely approximates "deficiencies in 
most areas" as contemplated by the 70 percent disability 
rating.  See 38 C.F.R. § 4.7 (2005).  

The Board has also considered whether an even higher rating 
is warranted.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  However, for reasons expressed immediately 
below, the Board has concluded that the evidence does not 
support a conclusion that the veteran has symptoms of total 
occupational and social impairment which would warrant the 
assignment of a 100 percent disability rating.

There is no objective evidence of gross impairment in thought 
processes or communication.  As noted above, at the April 
2005 VA examination, his speech was coherent, relevant, and 
spontaneous.  At the June 2001 VA examination, the veteran 
was cooperative and his speech was coherent and relevant.  
During a February 2001 mental status examination, the 
veteran's speech and psychomotor behavior were normal and his 
thought processes were logical.  

There is no evidence of persistent delusions or 
hallucinations.  While it was noted in February 2001 that 
there were reported auditory hallucinations that may be 
related to trauma, in April 2001 there was no evidence of 
psychosis.  At the June 2001 VA examination, the veteran 
denied any delusions or hallucinations.  Although the veteran 
indicated in June 2003 with regard to a recent campus 
shooting that he was paranoid about being shot, it was noted 
that there was no evidence of psychosis or an organized 
delusional system.  At the May 2004 VA examination, he 
endorsed no delusional beliefs or hallucinations.

The veteran is not in persistent danger of hurting himself or 
others, and there is no evidence of grossly inappropriate 
behavior.  As discussed above, the veteran's suicidal 
ideation is intermittent, not constant.  The veteran is 
simply not in persistent danger of hurting himself.  As for 
hurting others, as discussed above, the  evidence is 
equipoise as to whether the veteran has impaired impulse 
control.  However, the veteran is clearly not in persistent 
danger of hurting others.  While it was indicated in April 
2001 that the veteran had had angry outbursts with an intent 
to harm his manager at work, it was noted in February 2001 
that that the veteran had not hit or harmed anyone in the 
past 25 years.  In February 2001 and April 2001, the veteran 
had no homicidal thoughts or active plans to harm anyone.  At 
the June 2001 VA examination, the veteran denied any 
homicidal ideation.  Although the veteran expressed at the 
May 2004 VA examination continuous concern that he may lose 
control and get violent, no homicidal intent or plans were 
noted.  While the veteran is easily irritated and had an 
intent to harm a manager in 2001, there is no evidence that 
he has been involved in recent physical altercations as 
result of being unable to manage his anger.  No grossly 
inappropriate behavior was noted in the reports of the VA 
examinations or in the VA treatment records. 

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  There is no finding consistent 
with inadequate personal hygiene or any indication that the 
veteran requires any assistance with such functions.  As 
noted above, the veteran's personal hygiene has not been 
reported to be dirty or disheveled in anyway.

There is no evidence that the veteran is disoriented as to 
time or place.  VA treatment records and the reports of the 
VA examinations reveal that the veteran was alert and 
oriented times three on various mental status evaluations.

The evidence is not consistent with memory loss of close 
relatives, his own occupation, or his own name.  At the May 
2004 VA examination, his memory was intact for recent and 
remote events.  At the June 2001 VA examination, his memory 
for remote and recent events was fair.

Based on the evidence of record, the Board finds that the 
symptomatology reported by the veteran and reflected in the 
record is not consistent with the assignment of a 100 percent 
rating, but is more reflective of occupational and social 
impairment, with deficiencies in most areas, consistent with 
a 70 percent rating.

In not granting a 100 percent schedular rating for PTSD, the 
Board is not minimizing the severity of the veteran's 
symptoms.  These symptoms, while productive of significant 
impairment, are not so severe that the veteran can be said to 
be totally impaired.  With respect to occupational 
impairment, this is clearly demonstrated, but such is 
contemplated in the assignment of a 70 percent rating.

As noted above, the Board's inquiry is not necessarily 
strictly limited to the criteria found in the VA rating 
schedule.  See Mauerhan, supra.  The Board has not identified 
any other aspects of the veteran's service-connected PTSD 
which would enable it to conclude that the criteria for a 
100 percent rating have been approximated, and the veteran 
has pointed to no such pathology.

In summary, the evidence does not disclose the severe level 
of impairment of thought processes required for the 
assignment of a 100 percent schedular rating.

Extraschedular evaluation

In the July 2001 rating decision, the RO considered the 
matter of referral of this issue for consideration of an 
extraschedular rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his PTSD.  
He did participate in an intensive day outpatient program for 
his PTSD in 2001. 
 
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  The 
veteran is retired from the USPS.  Although the May 2004 VA 
examiner noted that the veteran's PTSD symptoms had a marked 
impact on his ability to function in a job situation on a 
regular basis, there is nothing in the evidence of record to 
indicate that the service-connected PTSD causes impairment 
with employment over and above that which is contemplated in 
the now assigned 70 percent schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  As discussed above, a disability 
rating at the 70 percent level reflects deficiencies in most 
areas, to include work.  The medical evidence does not 
demonstrate that the veteran's psychiatric disability is 
productive of more impairment or deficiency than the current 
70 percent disability rating.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 70 percent disability rating is 
assigned for the veteran's service-connected PTSD.  The 
appeal is allowed to that extent.

2.  Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2006).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.  

See Moore, 1 Vet. App. at 359.

Analysis

The veteran's service-connected disabilities are PTSD (now 
rated 70% disabling), left knee scar (10%), and residual scar 
of a shell fragment wound of the back (0%).  A combined 70 
percent disability rating is now in effect.

Because the veteran's combined disability rating is 70 
percent, with one of his disabilities being at least 40 
percent disabling the service-connected disabilities meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a).  

With respect to whether the veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation, there is conflicting 
evidence.  [Although all service-connected disabilities must 
be considered, as a practical matter, the significant 
service-connected disability is the PTSD.]

The veteran has not worked since 2001 when he retired from 
the USPS.  A February 2001 VA treatment record reflects that 
the veteran was on sick leave because he became upset with 
his job relocation, which suggests that his PTSD may not have 
been the only factor in his decision to retire in 2001.  
Moreover, the June 2001 VA examiner assigned a GAF score of 
70, which shows only some, as opposed to moderate or severe, 
difficulty in social, occupational, or school functioning.  

However, the more recent medical evidence shows an increase 
in severity of the veteran's PTSD as it pertains to 
occupational impairment.  In a February 2002 statement, a VA 
registered nurse recommended that the veteran not return to 
the USPS because he experienced an increase in his symptoms 
on the job.  The May 2004 VA examiner noted that the veteran 
had an inability to work at the USPS and that his PTSD 
symptoms had a marked impact on his ability to function in a 
job situation on a regular basis.  Furthermore, a GAF score 
of 50 was assigned in 2004, including by the May 2004 VA 
examiner, which shows serious impairment in social, 
occupational or school functioning.

In short, the Board has carefully weighed the evidence of 
record and finds that there exists an approximate balance of 
evidence for and against the claim as to the crucial mater of 
whether the veteran's service-connected disabilities, alone, 
render him unable to secure or follow a substantially gainful 
occupation.  When the evidence for and against the claim is 
in relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 
5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2006).  With resolution of doubt in 
the veteran's favor, the Board concludes that a grant of TDIU 
is warranted under 38 C.F.R. § 4.16(a).



	



ORDER

A disability evaluation of 70 percent is granted for PTSD, 
subject to governing regulations concerning the payment of 
monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


